DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 8/6/20.  Claims 1-20 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In Claim 7:
an acquisition module for diagnosis and treatment information configured to acquire diagnosis and treatment information on a patient;
 an acquisition module for other information configured to acquire a knowledge base of clinical pathway medical orders or a keyword library of medical adverse events which is corresponding to the diagnosis and treatment information; and
 an identification module configured to determine whether a clue about medical adverse events exists in the diagnosis and treatment information;
In Claim 8:
identification module is configured to identify a diagnosis and treatment information format category to which the diagnosis and treatment information belongs, and select, according to the diagnosis and treatment information format category, the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, the original disclosure does not show that the applicant had possession of an algorithm for  performing the functions of the identification module, including:
determine whether a clue about medical adverse events exists in the diagnosis and treatment information based on the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events;
 identify a diagnosis and treatment information format category to which the diagnosis and treatment information belongs; and 
select, according to the diagnosis and treatment information format category, the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events as a basis for determining whether a clue about medical adverse events exists in the diagnosis and treatment information.
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  

Claims 7-9, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8
In accordance with MPEP 2181(II)(B),  a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator.’" Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted). See also, Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager" software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm").
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
Claim limitation “the identification module configured to…” (in claims 7 and 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the following functions: 
determining whether a clue about medical adverse events exists in the diagnosis and treatment information based on the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events;
 identifying a diagnosis and treatment information format category to which the diagnosis and treatment information belongs; and 
selecting, according to the diagnosis and treatment information format category, the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events as a basis for determining whether a clue about medical adverse events exists in the diagnosis and treatment information.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 9, and 16-20.
Claim 9 currently recites: “[a]n electronic equipment, comprising a processor and a memory in which computer readable instructions are stored, wherein a method according to claim 1 is implemented when the computer readable instructions are executed by the processor.”  The dependent claims 16-20 further recite: “wherein when the computer readable instructions are executed by the processor, the processor is configured to execute the following…”
The intended scope of the invention is unclear to the Examiner.  More specifically, it is unclear which statutory class of invention applicant intends to claim.  As drafted, the language of the “independent” claim  (claim 9) appears to further define the method being execute/implemented (by the processor).  However, the language of the dependent claims appears to further define the equipment/processor being configured to perform certain steps.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-6, 10-15;  14-15, are drawn to a method;  and claims 7-9 and 16-20 are drawn to systems.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
In 2019, the United States Patent and Trademark Office (USPTO) prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility.   The framework for this revised guidance, which sets forth the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas), is described in MPEP sections 2106.03 and 2106.04. 
As explained in MPEP 2106.04(a)(2),  the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Moreover,  this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1, 7, and 9 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance (See MPEP 2106.04)    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  
The recited method and system(s) are drawn to gathering and processing patient data,  to identify indications (i.e. clues) of adverse events:
Claims 1, 7, and 9 recite
acquiring diagnosis and treatment information on a patient;
 acquiring a knowledge base of clinical pathway medical orders or a keyword library of medical adverse events which is corresponding to the diagnosis and treatment information; and 
determining, based on the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events, whether a clue about medical adverse events exists in the diagnosis and treatment information
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106.05, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 9 recites additional limitation(s), including “a processor” and “a memory storing instructions,”  which are generic computer structures features performing generic functions that amount to no more than implementing the abstract idea with a computerized system. 
The generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “structural schematic diagram of an electronic equipment for implementing a method for identifying clues about medical adverse events provided in an embodiment of the present disclosure, wherein the electronic equipment may comprise: at least one processor 110, which is CPU for example, at least one communication interface 120, at least one memory 130, and at least one communication bus 140. In the above, the communication bus 140 is configured to realize direct connection and communication between these components. The communication interface 120 of the apparatus in the embodiment of the present disclosure is configured to perform signaling or data communication with other node apparatuses. The memory 130 may be a high-speed RAM (Random Access Memory), or a non-volatile memory, e.g. at least one magnetic-disk memory. Optionally, the memory 130 may further be at least one memory device remotely provided from the foregoing processor. A computer readable instruction is stored in the memory 130, and when the computer readable instruction is executed by the processor 110, the electronic equipment implements the method process as shown in FIG. 2 below, for example, the memory 130 may be configured to store diagnosis and treatment information on patients, and the processor 110 may acquire diagnosis and treatment information from the memory 130 and analyze the diagnosis and treatment information, so as to find out whether a clue about medical adverse events exists (par. 22)   Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Claims 2-4,8, and claims 16-18 recite limitations  which further define the abstract idea, but do not recite significantly more.  
Claims 5-6; 10-15; and claims 19-20 recite limitations regarding generation of reports and transmitting the report data.  These additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. In the instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features,: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maitra et al (US 20160048655 A1)
Claims 1, 7, and 9   Maitra teaches a method/ system for identifying clues about medical adverse events, comprising following steps of: 
acquiring diagnosis and treatment information on a patient; (Table 2- clinical concepts may cover medical diagnosis and therapies as well as well as medications, results and orders);  acquiring a knowledge base of clinical pathway medical orders or a keyword library of medical adverse events which is corresponding to the diagnosis and treatment information (par. 103-keywords;  see also par. 119-semantic; Table 5) and determining, based on the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events, whether a clue about medical adverse events exists in the diagnosis and treatment information. ( par. 103; Table 4-the rule may determine the seriousness of the Identified Determination adverse event; par. 120-scoring system and processing keyword patterns)
	Maitra further discloses electronic equipment, comprising a processor (par. 136;  and a memory in which computer readable instructions are stored. (Fig. 12; par. 136; par. 137)
Claims 2, 8  and 16		Maitra teaches the method and systems according to claims 1,  7, and  9 wherein the step of determining whether a clue about medical adverse events exists in the diagnosis and treatment information based on the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events comprises following steps of:  identifying a diagnosis and treatment information format category to which the diagnosis and treatment information belongs (par. 13- documents may be converted into a canonical format, from which the pharmacovigilance system may extract medical and non-medical text-tokens, which may be processed to identify semantic classes and semantic associations between the classes); and selecting, according to the diagnosis and treatment information format category, the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events as a basis for determining whether a clue about medical adverse events exists in the diagnosis and treatment information.(par. 74- lexical tokens belonging to a semantic class may capture the concept fully, partially, or by providing linguistic clues in the form of suffixes, prefixes, and infixes. By way of example, the term “disease” would completely describe a lexical member of the medical condition symbolic class. Likewise, the term “psychosomatic” could partially describe a semantic class and may serve as a ‘key term’, where the linguistic clues are provided by certain ‘key term patterns’, for example where a prefix (e.g., ‘hypo$’) or suffix (‘$phillia’) is present.  Also see table 2)
Claims 3 and 17 	Maitra discloses the method according to claim 2 and system according to  claim 16 , wherein the step of selecting, according to the diagnosis and treatment information format category, the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events as the basis for determining whether a clue about medical adverse events exists in the diagnosis and treatment information comprises following steps of:   matching the diagnosis and treatment information with respective preset keywords in the keyword library of medical adverse events, in case that the diagnosis and treatment information format category concerns medical documents; and determining that a clue about medical adverse events exists in the diagnosis and treatment information if a keyword matching the respective preset keyword exists in the diagnosis and treatment information. (par. 74- lexical tokens belonging to a semantic class may capture the concept fully, partially, or by providing linguistic clues in the form of suffixes, prefixes, and infixes. By way of example, the term “disease” would completely describe a lexical member of the medical condition symbolic class. Likewise, the term “psychosomatic” could partially describe a semantic class and may serve as a ‘key term’, where the linguistic clues are provided by certain ‘key term patterns’, for example where a prefix (e.g., ‘hypo$’) or suffix (‘$phillia’) is present.  Also see table 2)

Claims 4 and 18   Maitra teaches the method/system  according to claims 2 and 16, wherein the step of selecting, according to the diagnosis and treatment information format category, the knowledge base of clinical pathway medical orders or the keyword library of medical adverse events as the basis for determining whether a clue about medical adverse events exists in the diagnosis and treatment information comprises following steps of: matching medical order information in the diagnosis and treatment information with the knowledge base of clinical pathway medical orders, in case that the diagnosis and treatment information format category is of medical orders; and determining that a clue about medical adverse events exists in the diagnosis and treatment information, if medical order information which does not belong to the knowledge base of clinical pathway medical orders exists in the medical order information. (par. 69; par. 94-95-using temporal relationships to connect/ link cause; par. 100- for handling unknown relationships)

Claims 5, 10-12 and 19  Maitra teaches the method and system wherein after determining that a clue about medical adverse events exists in the diagnosis and treatment information, the method further comprises following steps of: generating a medical adverse event clue report based on the clue about medical adverse events (Abstract; par. 13-The pharmacovigilance system may generate a narrative report, based on the temporal models and causal chains, the clinical and process related inferences, and the extracted medical and non-medical text tokens; par 34) ; and sending the medical adverse event clue report to a user terminal of medical care quality management personnel. (par. 62-63-users; personnel and management using the system results:  control which users have access to the system 100. Work managers, likewise, may use the interface 278 in performing their responsibilities, which may include uploading cases into the system, assigning cases to case processor and medical reviewers, monitoring progress of the cases, and finally submitting the cases to the appropriate authorities.)

 Claims   6, 13-15, 20  Maitra teaches the method  and system, wherein after determining that a clue about medical adverse events exists in the diagnosis and treatment information, the method further comprises following steps of: generating a medical adverse event clue report based on the clue about medical adverse events (Abstract; par. 13-The pharmacovigilance system may generate a narrative report, based on the temporal models and causal chains, the clinical and process related inferences, and the extracted medical and non-medical text tokens; par 34); and sending the medical adverse event clue report to a user terminal of the medical care personnel causing the clue. (par. 62-63-users; personnel and management using the system results:  control which users have access to the system 100. Work managers, likewise, may use the interface 278 in performing their responsibilities, which may include uploading cases into the system, assigning cases to case processor and medical reviewers, monitoring progress of the cases, and finally submitting the cases to the appropriate authorities.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al (Singh, Hardeep & Hirani, Kamal & Kadiyala, Himabindu & Rudomiotov, Olga & Davis Giardina, Traber & Khan, Myrna & Wahls, Terry. (2010). “Characteristics and Predictors of Missed Opportunities in Lung Cancer Diagnosis: An Electronic Health Record-Based Study.” Journal of clinical oncology : official journal of the American Society of Clinical Oncology. 28. 3307-15. 10.1200/JCO.2009.25.6636.)- provides and analysis of lung cancer patient health care records to identify preventable delays to improve outcomes.
Elton et al (WO 2012/122127 A2) - the method comprises compiling a patient data (100) from a network of oncology providers into databases, compiling a publicly available information into the databases, integrating the patient data and publicly available information into a data set having normalized semantics, identifying a pattern from a comparison of the patient data to the publicly available information, calculating a therapeutic pathway based on the pattern, providing the therapeutic pathway to a user and monitoring the outcomes, alerting the network to a new information relating to the therapeutic pathway.
Farooq et al (US 20140095201 A1)- discloses a method and system for predicting or preventing the adverse events associated with current and past patients of a medical entity. An adverse event may be prevented by predicting the probability of a given patient to have or undergo the adverse event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626